DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 15 is directed to a method for treating dermal wounds, dry eye, corneal ulcers, nerve-related injury, [or] a disease causing hearing loss, vision loss, or anosmia in a subject comprising administering an effective amount of virally inactivated human platelet lysate to the subject.
The issue at hand is the scope of the pathologies the method is intended to treat and, particularly, whether or not the applicants were in possession of the full scope of the claimed method, particularly, treating any and all nerve-related injuries and treating any and all diseases causing any of hearing loss and vision loss using human platelet lysate.
 The specification discloses that human platelet lysate is capable of promoting rapid neurite outgrowth and that application of the lysate to the skin, inner ear, eye, or nasal passage can treat dermal wounds, dry eye, corneal ulcers, hearing loss or tinnitus caused by damage to the auditory nerves in the inner ear, vision loss or impairment caused by damage to the retina or optical nerve, and/or anosmia caused by damage to olfactory receptor neurons (See ¶0091 and 0093). As used by the applicants, “treat” refers to a reduction in progression, a regression, or a reduction in the probability of the disease/injury (See ¶0090). The specification also discloses in specific examples the treatment of diabetic foot ulcers, burn wounds, and ocular injury (See ¶0110-0111 and 0113).
The claims are not limited to treatment of the conditions listed above. Rather, the claim scope covers the treatment of any disease causing any type of vision loss, any disease causing any type of hearing loss or tinnitus, any disease causing any anosmia, and any disease causing any type of nerve-related injury. Loss of vision encompasses disparate conditions such as cataracts, macular degeneration, glaucoma, diabetic retinopathy, and retinitis pigmentosa occurring from physical insult, genetic conditions, and neurological or circulatory conditions. Loss of hearing can be symptomatic of, for example, Menière’s disease, presbycusis, otosclerosis, or cancer, or it may result from trauma, infection, congenital disorders, or autoimmune disorders. Anosmia can be symptomatic of, for example, COVID-19, or it may result from trauma, other infections, or genetic conditions. Furthermore, nerve-related injuries can occur by various means and may range in magnitude from synesthesia to quadriplegia.
In this situation, a broad claim to treating diseases and injuries using human platelet lysate is presented, but the disclosure only describes a few species with no evidence that the full scope of the claims, inducing regression, reducing progression, or reducing pathologies relating to any disease that causes hearing loss, tinnitus, vision loss, anosmia or nerve-related injuries was contemplated. A holding of lack of written description is proper in such cases. See MPEP 2163.03(V). Disclosure of a few species does not provide written description for the full scope of the claim. The few disclosed treatments of dermal and ocular pathologies cannot be held to be representative of all treatments covered by the claims. Further, the specification does not offer a mechanism of action for the platelet lysate that would enable one skilled in the art to immediately envisage the full scope of treatments that could be carried out by the administration of platelet lysate. Nor does the instant application identify any essential or critical symptom or pathology of the exemplified disorders that would render them being treatable by platelet lysate, such that one could determine disease or injury variations which would also satisfy the requirements. Therefore, claim 15 and its dependent claim 16 are rejected as failing to comply with the written description requirement because the original disclosure does not support that the applicants were in possession of the full genus of “a method for treating dermal wounds, dry eye, corneal ulcers, nerve-related injury, [or] a disease causing hearing loss, vision loss, or anosmia in a subject comprising administering an effective amount of virally inactivated human platelet lysate to the subject”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (Cytotherapy, 2018).
Chang et al. disclose the irradiation of frozen human platelet lysate with gamma radiation for supplementation of mesenchymal stem cell medium (See page S54, ¶5-6).
Regarding claims 1, 6-11, and 13-14: Chang et al. teach an irradiated human platelet lysate and a method for its production through irradiating the frozen lysate with absorbed doses of 25 kGy gamma radiation (See page S54, col. 1, ¶5). Chang et al. also teach the use of the irradiated platelet lysate in a medium for culturing mesenchymal stem cells without significant effects on cell growth and yields (See page S54, ¶5-6). Because the specification of the instant application teaches that frozen platelet lysate treated with approximated 25 kGy gamma radiation retains at least 80% of its original activity of VEGF, PDGF-BB, bFGF, and EGF (See ¶0103-1104 and table 2), the gamma irradiated frozen platelet lysate produced via the method of Chang et al. inherently also possesses these properties.
Regarding claim 2:  Following the discussion of claims 1, 6-11, and 13-14 above, Chang et al. teach the irradiation of frozen human platelet lysate, which necessarily requires the step of freezing to have been performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Charlebois et al. (US PGPub 20190269808 A1).
Regarding claims 1, 7, 9-11, and 13: Charlebois et al. teach the irradiation of frozen human platelet lysate for reducing viral pathogens at an absorbed dose of 10-100 kGy e-beam radiation (See ¶0005, 0021, 0060, and 0066 and fig. 1). E-beam radiation is a form of ionizing radiation. Charlebois et al. also teach that their method of e-beam irradiation yields approximately 70-90% of bioactivity of the control platelet lysate and that irradiation at 35 and 45 kGy can result in no significant reduction in the mean concentration of EGF or PDGF-BB and retention of approximately 70-80% of FGFb (See ¶0121 and fig. 4 and 6). Charlebois et al. fail to teach specifically the retention of at least 80% of lysate bioactivity or PDGF-BB, bFGF, or EGF activity, however, where claimed ranges overlap or lie inside ranges disclosed by the prior art, or are merely close, a prima facie case of obviousness exists.
Regarding claim 2: Following the discussion of claims 1, 7, 9-11, and 13 above, Charlebois et al. teach the platelet lysate can be introduced into a container in a liquid state and thereafter frozen prior to irradiation (See ¶0062). 
Regarding claim 3: Following the discussion of claims 1, 7, 9-11, and 13 above, Charlebois et al. teach a method for preparing the platelet lysate. The platelets can be lysed through at least one freeze-thaw cycle (See ¶0022). Fibrinogen can be removed by any suitable technique (See ¶0042). The platelet lysate can be filtered one or more times and/or centrifuged (which reads on “separating the lysed platelet composition into a clear platelet lysate fraction and a cellular debris fraction and filtering the clear platelet lysate fraction”) (See ¶0041).
Regarding claim 4: Following the discussion of claims 1, 3, 7, 9-11, and 13 above, Charlebois et al. teach that the passage of platelet lysate through a sterile filter prior to irradiation (which reads on “filtered with a final filter size of at least 0.22 micrometers”) (See ¶0058).
Regarding claim 5: Following the discussion of claims 1, 7, 9-11, and 13 above, Charlebois et al. teach the starting platelet concentrate can comprise plasma with platelets (See ¶0021).
Regarding claim 12: Following the discussion of claims 1, 7, 9-11, and 13 above, Charlebois et al. do not teach the use of a stabilizing agent in the platelet lysate in Example 1 (See ¶0105).
Regarding claim 14: Charlebois et al. teach a method for culturing mesenchymal stem cells in DMEM (which reads on “base medium”) containing irradiated platelet lysate (See ¶0108).
Regarding claims 15-16: Charlebois et al. teach the administration of irradiated platelet lysate to patients (See ¶0098). The lysate can be applied to the skin and eyes for treating wounds and vision defects such as dry eye and corneal ulcer (See ¶0098).

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Delorme et al. (US PGPub 20180289744 A1).
Regarding claims 1-4, 6-8, 11, and 13: Delorme et al. teach in an example the freezing and thawing of human platelet concentrate, centrifugation to remove cellular debris, and filtration of the lysate through a 0.22 µm filter prior to freezing in new bags for irradiation (See ¶0034 and 0107-0113). The frozen platelet lysate can be irradiated with gamma radiation at absorbed doses of 20-60 kGy (See ¶0073). Delorme et al. specifically teach gamma irradiation at 35 or 45 kGy for durations that are adapted to retain at least 80% of the concentration of EGF and VEGF (See ¶0067). Delorme et al. fail to expressly teach irradiated human platelet lysate retaining at least 80% of its original bioactivity.
However, Delorme et al. teach that irradiation of platelet lysate added to culture medium reduces mesenchymal stem cell amplification by 15% (See ¶00136-0137 and fig. 2). One skilled in the art would be reasonably expected to draw the conclusion that the irradiated platelet lysate of Delorme et al. retains approximately 85% of its original activity. The specification of the instant application teaches that frozen platelet lysate treated with approximated 25 kGy gamma radiation retains at least 80% of its original activity for the culture of mesenchymal stem cells (See table 3). Where claimed ranges overlap or lie inside ranges disclosed by the prior art, or are merely close, a prima facie case of obviousness exists.
Regarding claim 5: Following the discussion of claims 1-4, 6-8, 11, and 13 above, Delorme et al. teach the platelet suspension comprises platelets in a liquid medium that can be only plasma (See ¶0041-0042).
Regarding claim 12: Following the discussion of claims 1-4, 6-8, 11, and 13 above, Delorme et al. teach irradiation carried out without exogenous stabilizing compounds in the platelet lysate (See ¶0080).
Regarding claim 14: Delorme et al. teach the addition of irradiated lysate to a base medium of α-DMEM for culturing mesenchymal stem cells (See ¶0133 and fig. 2). 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Delorme et al. (US PGPub 20180289744 A1) in view of Charlebois et al. (US PGPub 20190269808 A1).
The teachings of Delorme et al. and Charlebois et al. are set forth above.
Regarding claims 15-16: Delorme et al. teach gamma irradiated human platelet lysate, but fail to teach a method for treating dermal wounds, dry eye, corneal ulcers, nerve-related injury, a disease causing hearing loss, tinnitus, vision loss, or anosmia in a subject, comprising administering an effective amount of irradiated human platelet lysate to the subject or application of the lysate to the skin, eye, inner ear, or nasal passage of the subject.
Charlebois et al. teach the administration of irradiated platelet lysate to patients (See ¶0098). The lysate can be applied to the skin and eyes for treating wounds and vision defects such as dry eye and corneal ulcer (See ¶0098). Because Delorme et al. and Charlebois et al. both pertain to the use of human platelet lysate that has been sterilized by ionizing radiation while frozen, it would have been obvious to one having skill in the art prior to the effective filing date of the claimed invention to use irradiated platelet lysate of Delorme et al. in methods of treatment taught by Charlebois et al. There would have been a reasonable expectation of success because the gamma irradiated platelet lysate of Delorme et al. could be readily used in place of the e-beam irradiated platelet lysate of Charlebois et al. and because Charlebois et al. teach that irradiated platelet lysate is useful for treating wounds. Thus, the invention as claimed is unpatentable over the prior art.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Cytotherapy, 2018) in view of Charlebois et al. (US PGPub 20190269808 A1).
 The teachings of Chang et al. and Charlebois et al. are set forth above.
Regarding claims 15-16: Chang et al. teach gamma irradiated human platelet lysate, but fail to teach a method for treating dermal wounds, dry eye, corneal ulcers, nerve-related injury, a disease causing hearing loss, tinnitus, vision loss, or anosmia in a subject, comprising administering an effective amount of irradiated human platelet lysate to the subject or application of the lysate to the skin, eye, inner ear, or nasal passage of the subject.
Charlebois et al. teach the administration of irradiated platelet lysate to patients (See ¶0098). The lysate can be applied to the skin and eyes for treating wounds and vision defects such as dry eye and corneal ulcer (See ¶0098). Because Chang et al. and Charlebois et al. both pertain to the use of human platelet lysate that has been sterilized by ionizing radiation while frozen, it would have been obvious to one having skill in the art prior to the effective filing date of the claimed invention that the irradiated platelet lysate of Chang et al. could be used in the methods of Charlebois et al. There would have been a reasonable expectation of success because the gamma irradiated platelet lysate of Chang et al. could be readily used in place of the e-beam irradiated platelet lysate of Charlebois et al. and because Charlebois et al. teach that irradiated platelet lysate is useful for treating wounds. Thus, the invention as claimed is unpatentable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S SPENCE whose telephone number is 571-272-8590. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached at 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.S./Examiner, Art Unit 1633                                                                                                                                                                                                        
/ALLISON M FOX/Primary Examiner, Art Unit 1633